1 MCGUIREWOODS LLP
  Leslie M. Werlin (SBN 067994)
2 Laura G. Brys (SBN 242100)
  Piper A. Waldron (SBN 291482)
3 1800 Century Park East, 8th Fl.
  Los Angeles, CA 90067
4 Telephone: 310.315.8222
  Facsimile: 310.315.8210
5 Email: lwerlin@mcguirewoods.com
  Email: lbrys@mcguirewoods.com
6 Email: pwaldron@mcguirewoods.com
7 Attorney for Defendants
  Bank of America, N.A. and Recontrust Company, N.A
8
9
                            UNITED STATES DISTRICT COURT
10
         CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
11
12
   RICKEY M. GILLIAM and                      CASE NO.: 8:17–cv–01296-DOC (JPR)
13 BARBARA L. GILLIAM
                                              [Hon. David O. Carter, Ctrm. 9D]
14             Plaintiff,
                                              JUDGMENT IN FAVOR OF
15       vs.                                  DEFENDANTS BANK OF
                                              AMERICA, N.A. AND
16 BANK OF AMERICA, N.A.; HSBC                RECONTRUST COMPANY, N.A.
   BANK USA, NATIONAL
17 ASSOCIATION, AS TRUSTEE FOR
   THE CERTIFICATE HOLDERS OF
18 SARM 20015-18; MORTGAGE
   ELECTRONIC REGISTRATION
19 SYSTEMS, INC.; RECONTRUST
   COMPANY, N.A.; VERIPRISE
20 PROCESSING SOLUTIONS, LLC.;
   QUALITY LOAN SERVICES; and
21 DOES 1 - 20, Inclusive,
22             Defendants.
23
24
25
26
27
28
                                          1
     JUDGMENT IN FAVOR OF DEFENDANTS BANK OF AMERICA, N.A. AND RECONTRUST COMPANY,
                                         N.A.
 1        Having granted the motion brought by defendant Bank of America, N.A.
 2 (“BANA”) to dismiss with prejudice all claims against BANA (Docket No. 113),
 3 and all such claims against BANA having been dismissed by this Court with
 4 prejudice, and
 5        Having granted the motion brought by defendant Recontrust Company, N.A.
 6 (“Recontrust”) to dismiss with prejudice all claims against Recontrust (Docket No.
 7 62), and all such claims against Recontrust having been dismissed by this Court with
 8 prejudice,
 9        IT IS HEREBY ORDERED, ADJUDGED AND DECREED, that judgment
10 shall be and hereby is entered in favor of BANA and Recontrust and against
11 Plaintiffs Rickey M. Gilliam and Barbara A. Gilliam (“Plaintiffs) and that Plaintiffs
12 shall take and recover nothing against BANA or Recontrust in this action. BANA
13 and Recontrust shall recover their costs as allowed by law.
14
          IT IS SO ORDERED.
15
16
             March 4, 2019
     DATED: _________________                     ______________________________
17                                                Honorable Judge David O. Carter
18                                                United States District Court Judge
19
20
21
22
23
24
25
26
27
28
                                              2
      JUDGMENT IN FAVOR OF DEFENDANTS BANK OF AMERICA, N.A. AND RECONTRUST COMPANY,
                                          N.A.
